Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 1 of 6 PageID 116



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                  Case No.: 6:19-cv-1888-Orl-40DCI
                               Criminal Case No.: 6:11-cr-356-Orl-40DCI

SHELDON JOEL RAMNARAINE,

        Petitioner,

v.

UNITED STATES OF AMERICA,

       Respondent.
_____________________________/

                       SWORN AFFIDAVIT OF CAPT. JOHN C. MCCLURE

        COMES NOW, Captain John C. McClure, U.S. Navy, Ret., and files this, his sworn affidavit in

support of the claims made against Francis Wesley “Buck” Blankner, Jr. (“Mr. Blankner”), by Sheldon Joel

Ramnaraine (“Sheldon”) in his Motion to Vacate, Set Aside, or Correct Sentence. Your Affiant was

privileged to first-hand information regarding Mr. Blankner’s conduct and performance in the course of the

underlying criminal proceeding. Your Affiant is 52 years of age at the date of this document; I am of sound

mind and capable of making this affidavit. In support Sheldon’s Motion to Vacate, Your Affiant declares

the following under the penalty of perjury, pursuant to Title 28 U.S.C. § 1746:

        The Petitioner in this matter is my brother-in-law; his sister, Urmila McClure, is my wife. In April

2011, Urmila and I met with Mr. Blankner for the first time at his office in Orlando, Florida. Our family

considered hiring Mr. Blankner to represent Sheldon after he was interrogated by the FBI on the University

of Florida campus.

        Mr. Blankner was approximately 30 minutes late for our first meeting and seemed to be in a rush

when he finally arrived. Based on my observation, this was often the case. At our meeting, Mr. Blankner

stated that he previously handled many child pornography cases and was very confident Sheldon would not


                                                     1
Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 2 of 6 PageID 117



be indicted. Mr. Blankner explained that he would charge Sheldon $10,000 to have a conference with the

Assistant United States Attorney on the case. He further explained that he would charge an additional

$15,000 if the U.S. Attorney filed an indictment. I gave my in-laws $2,500 to put towards Mr. Blankner’s

$10,000 fee because neither Sheldon nor his parents had enough money to cover the down payment. Mr.

Blankner assured us that Sheldon “will be fine,” and said he would “speak with the judge” to ensure an

indictment was not forthcoming.

        Despite Mr. Blankner’s assertions, Sheldon was indicted in October and we were forced to pay Mr.

Blankner more money. I was in attendance at Sheldon’s first court appearance on October 31, 2011.

Sheldon’s trial was set to begin on December 5, 2011 and Mr. Blankner said that he was engaged in

meetings with the prosecutor in preparation for trial. Mr. Blankner promised he had everything under

control and told us not to worry. In November 2011, Sheldon had a follow-up meeting with Mr. Blankner

at his office to discuss the upcoming trial. Sheldon and his parents requested I accompany Sheldon at the

meeting for moral support. They believed that I would have a better understanding of these matters because

I am college educated. In the meeting, Mr. Blanker stated that he was preparing to hire a psychologist to

testify on Sheldon’s behalf at trial. He explained the psychologist would testify that Sheldon was neither

sexually attracted to children, nor a threat to society. He further explained that a favorable testimony by a

certified psychologist would serve to counter the Government’s attempt to disparage Sheldon’s character

at trial. Sheldon and I listened very closely to Mr. Blankner as he spoke.

        No one in our family, including myself, had a true understanding of Sheldon’s rights or legal

options but Mr. Blankner stated that he would try his best to make Sheldon “look really good at trial.”

Sheldon stated that the FBI never read him his Miranda rights, and that the police seized his computer

against his will, despite not having found any child pornography in his possession. Although we did not

understand the judicial system and proper police protocol, Sheldon felt strongly that the FBI had somehow

violated his rights by taking his things. The meeting with Mr. Blankner was short and left us with more

questions than answers.



                                                     2
Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 3 of 6 PageID 118



         In December 2011, Mr. Blankner called another meeting at his office and we learned that the judge

in Sheldon’s case had changed from Judge Scriven to Judge Honeywell. At the meeting, Mr. Blankner

appeared harried and distracted. We thought that Mr. Blankner would offer more information regarding his

plans for Sheldon’s trial. Instead, he began to haggle with his fee. At this point in time, our family had

cumulatively paid Mr. Blankner $13,500. Now, Mr. Blankner wanted more money and even went as far as

to make a special deal with Sheldon and his parents. Mr. Blankner offered to forgive the remaining balance

on the $25,000 fee if Sheldon could make one final lump-sum payment of $5,000. Sheldon and my in-laws

were desperate; we all wanted to help Sheldon in any way possible. On December 15, 2011, I agreed to

make the $5,000 payment with my credit card because Sheldon and his parents simply did not have the

money.

         After he received the final payment, Mr. Blankner did a complete “180” on his prior assessment of

Sheldon’s case. Contrary to his previous claims, Mr. Blankner now said that these were “very serious

charges,” and “very hard to defend, even if you’re innocent.” Mr. Blankner now explained that just being

accused of such crimes was enough to convict. Furthermore, he now stated Sheldon should enter a guilty

plea. Our last redeeming hope was that Mr. Blankner still insisted on retaining a psychologist to testify on

Sheldon’s behalf. Thereafter, Mr. Blankner ceased communicating with our family and went completely

off the radar.

         Sometime later, in the spring of 2012, Sheldon shared with me a document he received from Mr.

Blankner’s office. He wanted me to review the document because Mr. Blankner had asked him to sign it

but he did not understand it. Despite my education, I also had difficulty understanding the document. Mr.

Blankner had underlined certain portions of the document. The phrase “5 years” stood out to me, but I did

not completely comprehend its meaning or purpose. From my understanding at the time, it seemed as

though Sheldon would receive five years in prison if he signed the document. In the end, I was unable to

offer Sheldon any assistance regarding the document because I myself did not fully understand it.

         My next encounter with Mr. Blankner was not until July 2012, when Sheldon’s parents, along with

my wife and I, attended Sheldon’s final court hearing. Mr. Blankner advised our family that Sheldon would

                                                     3
Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 4 of 6 PageID 119



return home at the end of the hearing. As it turns out, Sheldon was sentenced to 87 months in prison and

immediately taken into custody. We were caught off guard and unprepared for what happened. My wife

and Sheldon’s parents broke down emotionally and the US Marshals took Sheldon into custody. We were

all shocked.

        The hearing consisted mostly of the prosecutor laying out her case for sentencing, in pursuit of the

what seemed like the highest possible prison sentence. It surprised all of us because Mr. Blankner was

leading us to believe that these matters had been previously resolved. During the course of the case, Mr.

Blankner often said things like, “I’m talking to the prosecutor to get it all worked out.” It appeared to me,

however, that the prosecutor came out of the gate like a racehorse wanting to crucify Sheldon, and Mr.

Blankner was not helping. In fact, it seemed as though he intended on assisting the prosecution and making

things worse for his own client. It sounded as though Mr. Blankner never really conferred with the

prosecutor; why else would she be seeking the maximum penalty?

        I was stunned by the prosecutor’s intensity and even more so by Mr. Blankner’s indifference and

abhorrent failure to defend Sheldon. He did not object to any of the claims or assertions made by the

prosecutor and nothing she said seemed to warrant any type of rebuttal. I remember thinking, “Why are you

even here?”

        My family was devastated, especially my wife and Sheldon’s parents. Upon exiting the court room,

Mr. Blankner hastily and vehemently declared that this should not have happened, and promised he would

certainly appeal Sheldon’s case. At that moment, Mr. Blankner offered us what he characterized as a “deal,”

and asked for $2,500 to complete Sheldon’s appeal. We were distraught and desperate so my in-laws paid

Mr. Blankner $2,500 for the appeal.

        After Sheldon went to prison, Mr. Blankner became aloof and almost impossible to reach. On

numerous occasions, my wife called Mr. Blankner’s office for updates. Mr. Blankner’s receptionist,

however, claimed that he was unavailable because he was either “in court” or “out of the office.” She often

promised that Mr. Blankner would call us back, but our calls were never returned.



                                                     4
Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 5 of 6 PageID 120



        A few months after he was sentenced, Sheldon called us on the phone and said his appeal had been

dismissed. We did not understand how or why this happened. In Mr. Blankner’s last communication with

our family, he assured us that he had “everything under control,” as he did many times throughout the case.

We still had not received an explanation from Mr. Blankner, however, as to why Sheldon’s case was

dismissed.

        Shortly thereafter, our family made an unannounced visit to Mr. Blankner’s office and asked to

meet with him. Like in phone calls, the receptionist informed us that Mr. Blankner was not in the office at

that time nor would he return until much later. We informed her that we would all sit and wait in the

reception area for Mr. Blankner’s return. While sitting in the waiting area, the receptionist advised other

parties, who had arrived after us, that they may go upstairs where Mr. Blankner’s office was located. It

became clear that the receptionist lied and Mr. Blankner was in the office but simply evading us. After

being repeatedly skipped, I approached the receptionist and declared, in a stern voice that, “I’m just going

to walk on up [to Mr. Blankner’s office], so either tell him [Mr. Blankner] I’m coming up or I’m just going

to go up there now.” I walked up the stairs and, unsurprisingly, found Mr. Blankner sitting in his office.

        At first, Mr. Blankner’s demeaner was accommodating, as though nothing had happened. His

disposition changed, however, when we asked him for a copy of Sheldon’s discovery. At this point in time,

Sheldon had learned about discovery and evidence in prison and, from my knowledge, wished to receive

his discovery as to pursue other avenues for legal relief. Mr. Blankner eventually provided Sheldon with

his discovery but only after repeated requests. The entire process as a whole was confusing and Mr.

Blankner did nothing to offer any clarification as to the facts of the case, Sheldon’s rights, or his options.

In fact, the truth of what really happened, and the evidence in support of Sheldon’s innocence, only became

evident after Sheldon went to prison and pursued numerous appeals.

        Since all of these events, we became aware of many complaints and charges lodged against Mr.

Blankner for the same or similar misconduct. Mr. Blankner has since been repeatedly admonished by the

Florida Bar Association and the Florida Supreme Court. Most recently, Mr. Blankner’s misconduct



                                                      5
Case 6:19-cv-01888-PGB-DCI Document 6-3 Filed 05/11/20 Page 6 of 6 PageID 121
